              Case 2:19-cv-01214-JCC Document 38 Filed 07/07/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JERRY ADAMSKY, on behalf of her minor              CASE NO. C19-1214-JCC
      child, et al.,
10
                                                         MINUTE ORDER
11                          Plaintiffs,
             v.
12
      AMAZON.COM, INC., a Delaware corporation,
13    and A2Z DEVELOPMENT CENTER, INC., a
      Delaware corporation,
14

15                          Defendants.

16

17          The following minute order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion to extend the

20   briefing schedule regarding Defendants’ arbitration motion (Dkt. No. 37). The Court hereby

21   GRANTS the motion and ORDERS as follows:

22      1. Defendants must file their motion to compel arbitration by July 24, 2020;

23      2. Plaintiffs must file their opposition to Defendants’ motion by August 12, 2020;

24      3. Defendants must file their reply by August 26, 2020;

25      4. The parties must exchange initial disclosures within 14 days after Defendants file their

26          motion to compel arbitration; and


     MINUTE ORDER
     C19-1214-JCC
     PAGE - 1
            Case 2:19-cv-01214-JCC Document 38 Filed 07/07/20 Page 2 of 2




 1     5. Good cause exists to extend the time under Western District of Washington Local Civil

 2        Rule 23(i)(3) for Plaintiffs to move for class certification under Federal Rule of Civil

 3        Procedure 23(c)(1). The Court will set a deadline for Plaintiff to move for class

 4        certification in a future scheduling order.

 5        DATED this 7th day of July 2020.

 6                                                        William M. McCool
                                                          Clerk of Court
 7
                                                          s/Tomas Hernandez
 8
                                                          Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1214-JCC
     PAGE - 2
